Title: To Thomas Jefferson from John F. Oliveira Fernandes, 1 April 1805
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Norfolk 1er. d’Avril 1805
                  
                  La branche dé Commerce, que j ai établi pour fixer dans cette ville un de mes plus proches parents, m’ayant procuré l’honneur de recevoir vos Ordres, comme commerçant, pour une petite Commission, dont le Montant je viens de recevoir; permettes, Monsieur, que je profite L’occasion pour m’addresser à vous comme philosophe naturaliste, et vous envoyer un produit du Regne Animal; le quel n’etant pás si rare pour óccupér une place dans votre Cabinet d’Histoire Naturelle, Vous será peût-être util dans vos prómenades rustiques pendant votre séjour á Monticéllo.
                  Excusér, Monsieur, je vous en prie, la libérté que je prends: (Mes intentions n’etant pàs d’autres, que Cèlles qui doit avoir un  etranger desiroux de temoigner son respect et sà reconnoissance envers le digne Chef d’un Peuple parmi le quel il á trouvé un Asyle dans Ses malheurs;) j’espere que Vous vous daignerés rendre justice á la purété des Sentimens de la plus haute concideration et estime avec les quels j’ai l’honneur d’être Monsieur Votre tres humble et tres Obéissant Servtr.
                  
                     Jean F. de Oliveira Fernandes 
                     
                  
               